— In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated March 2, *6231988, which granted the motion by the defendant Urs, in which the defendant St. Vincent’s Medical Center of Richmond joined, to transfer venue of this action from Kings County to Richmond County.
Ordered that the order is affirmed, with one bill of costs.
Venue motions are directed to the discretion of the trial court. Under the circumstances presented here, we find no improvident exercise of discretion in the granting of the motion to change venue from Kings County to Richmond County. The record, including newly discovered evidence, supports the claim that the plaintiff did not reside in Kings County, which is the only connection Kings County might have had with this action. The defendant Urs was not guilty of laches in making this motion. Additionally, under the facts herein, the doctrine of law of the case did not preclude the Supreme Court from granting a change of venue (see, Foley v Roche, 86 AD2d 887). Bracken, J. P., Eiber, Spatt and Sullivan, JJ., concur.